DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 8, they recite, among other features, “applying a first scanning voltage to two outermost columns of touch electrodes of the touch display panel during a first period of a first touch cycle, the first touch cycle comprising a plurality of periods, the first scanning voltage being equal to a reference voltage;
detecting a first output voltage output by at least one of the two outermost columns of touch electrodes during the first period of the first touch cycle; and
adjusting, based on the detected first output voltage, a scanning voltage applied to the at least one of the two outermost columns of touch electrodes during a first period of a second touch cycle immediately after the first touch cycle to a second scanning voltage, such that a second output voltage output by the at least one of the two outermost columns of touch electrodes during the first period of the second touch cycle is equal to the reference voltage”.
The Prior Art discloses adjusting a common voltage during a touch driving period to a reference voltage.  The Prior Art does not disclose applying a first scanning voltage to two outermost columns of touch electrodes of the touch display panel during a first period of a first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        August 6, 2021